DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim would be clearer as “wherein the coupling part is rotatably attached to a lower portion of the model vehicle and engaged with the support member” for consistency with changes made to the independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses in lines 2-3 that a coupling part of the model energization coupler has a coupling part with a front end shape that couples with a “same configuration of a coupling partner”, which is unclear if the same configuration is only related to the coupling part front end shape or the formation of a coupler as a whole since further limitations seem to disclose that the coupling partner also has two of the four contact points and first and second energization parts which is the same as the coupler, but as a first and a third contact point of the coupling partner is not disclosed it is further unclear the relationship between the coupling partner and coupler. The claim also discloses in lines 5-7 that the support member extends toward a front end side facing the coupling partner to provide a front end side, which is unclear since the front end side is initially disclosed as a direction for the support member to face that is determined by the coupling partner whose placement cannot be ascertained from the claim language and then further discloses that it forms the front end side as such making what is intended to be encompassed by the claim unclear.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a coupling part of a model energization coupling partner of a second model vehicle, wherein the model energization coupling partner has the same configuration as the model energization coupler and the support member is attached to the coupling part and has an attachment base side rotatably attached to the model vehicle and a front end side that extends outwardly away from the model vehicle and extends under the coupling part.  
Claim 13 discloses in lines 8-9 that a coupling part of the model energization coupler has a coupling part with a front end shape that couples with a “same configuration of a coupling partner”, which is unclear if the same configuration is only related to the coupling part front end shape or the formation of a coupler as a whole since further limitations seem to disclose that the coupling partner also has two of the four contact points and first and second energization parts which is the same as the coupler, but as a first and a third contact point of the coupling partner is not disclosed it is further unclear the relationship between the coupling partner and coupler. The claim also discloses in lines 10-13 that the support member extends toward a front end side facing the coupling partner to provide a front end side, which is unclear since the front end side is initially disclosed as a direction for the support member to face that is determined by the coupling partner whose placement cannot be ascertained from the claim language and then further discloses that it forms the front end side as such making what is intended to be encompassed by the claim unclear.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a railway model vehicle having a coupling part with a front end shaped for detachably coupling with a coupling part of a model energization coupling partner of a second model vehicle, wherein the model energization coupling partner has the same configuration as the model energization coupler and the support member is attached to the coupling part and has an attachment base side rotatably attached to the model vehicle and a front end side that extends outwardly away from the model vehicle and extends under the coupling part.  
Claim 17 discloses in lines 2-3 that a coupling part of the model energization coupler has a coupling part with a front end shape that couples with a “same configuration of a coupling partner”, which is unclear if the same configuration is only related to the coupling part front end shape or the formation of a coupler as a whole since further limitations seem to disclose that the coupling partner also has two of the four contact points and first and second energization parts which is the same as the coupler, but as a first and a third contact point of the coupling partner is not disclosed it is further unclear the relationship between the coupling partner and coupler.  The claim also discloses in lines 5-8 that the support member extends toward a front end side facing the coupling partner to provide the front end side and to engage the front end side, which is unclear since the front end side is initially disclosed as a direction for the support member to face that is determined by the coupling partner whose placement cannot be ascertained from the claim language and then further discloses that it forms the front end side but then also engages itself as such making what is intended to be encompassed by the claim unclear.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a coupling part of a model energization coupling partner of a second model vehicle, wherein the model energization coupling partner has the same configuration as the model energization coupler and the support member is attached to the coupling part and has an attachment base side rotatably attached to the model vehicle and a front end side that extends outwardly away from the model vehicle and extends under the coupling part.  
Allowable Subject Matter
Claims 1-17 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a coupling part of a model energization coupling partner of a second model vehicle, a support member attached to the coupling part having an attachment base side rotatably attached to the model vehicle and a front end side that extends outwardly away from the model vehicle and extends under the coupling part, a first energization part attached to the support member with a first contact point formed on the attachment base side and a second contact point formed on the front end side, a second energization part attached to the support member in a state of being insulated from the first energization part and includes a third contact point formed on the attachment base side and a fourth contact point formed on the front end side, wherein the model energization coupler is configured to couple to the model energization coupling partner when the model energization coupling partner has the same configuration as the model energization coupler and wherein the first contact point is in contact with a first power collection member of the model vehicle, the second contact point is configured to contact a fourth contact point of a second energization part of the model energization coupler when the coupling partner, the third contact point is in contact with a second power collection member of the model vehicle and the fourth contact point is configured to contact a second contact point of a first energization part of the model energization coupling partner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102014009566B3 and KR200204405Y1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/
Examiner, Art Unit 3711                                                                                                                                                                                             
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711